DETAILED ACTION
Claims 1-6 & 8-28 are pending as amended on 01/07/21.

Response to Amendment
This final action is a response to the amendment filed on January 7, 2021.  Claims 1, 12 & 20 have been amended as a result of the previous action; rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 8-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grah et al., US 2006/0275564.
With regard to claims 1, 3, 20 & 27-28, Grah teaches a method of activating a multi-layer shrink film such as a product sleeve [0149-0151] comprising a shrink layer and a UV-active photothermic layer which is printed thereon as an ink or the like [0098-0099], wherein said film is exposed to UV radiation, such as an exposure consisting of UVA1 radiation (i.e. at least 95% @ ~365 nm) [0129-130] to shrink the film onto a product (throughout, e.g. abstract, [0077 & FIGS. 1-2]).  Grah also teaches a variety of surface dose (i.e. radiation intensity multiplied by exposure duration [0135]) values, 
While the prior art only tests transmittance according to ASTM D1003 rather than ISO13468-2, it is believed that these films - which specifically function by their UV absorption and contain the same ingredients - would meet the claimed absorption values by the claimed tests.  Grah also discusses a variety of light transmittance values and the like [0106-0110], including a total transmittance of less than 30% (absorption greater than 70%) [0109].  If not already inherent, it would at least have been obvious for one of ordinary skill in the art to arrive at the claimed values through the course of routine experimentation with film compositions which provide the desired label shrink.
With regard to claim 2, the use of LED UV emitters is also taught [0140].
With regard to claim 4, a “base” layer (14) may omit photothermic material [0096]. 
With regard to claim 5, the “base” may be multilayer [FIGS. 1-2].
With regard to claim 6, a “base” layer (24) may directly contact photothermic material [0097, FIG. 2]. 
With regard to claim 8, again, while this reference does not expressly disclose whether the film or photothermic layer have a UV absorption of at least 50% according to ISO13468-2, it is believed that these films, which function by UV absorption and contain the same ingredients, would meet the claimed values by the claimed tests.  
With regard to claims 9-12, the photothermic material may comprise a printed, colored ink which provides a discontinuous “design layer” [0069, 0098-0104], wherein the shrink of such a composite film would remain “substantially homogenous”.
With regard to claims 13-14, while this reference does not expressly disclose whether the composite film or “base” layer preferably have shrinkage at the claimed levels at a specific UV exposure of 6.0 J/cm2, it is believed that these films, which function by UV absorption and contain the same ingredients, would meet the claimed values by the claimed tests (further, because these claimed values are only “preferable”, the film would be considered to meet the claim as written).  In any event, Grah also discusses a variety of UV doses (e.g. [0137]) and shrinkage values (e.g. [0111-0115, 0124]).  If not already inherent, it would at least have been obvious for one of ordinary skill in the art to arrive at the claimed values through the course of routine experimentation with film compositions which provide the desired label shrink.
With regard to claim 15, while this reference does not expressly disclose whether the composite film or “base” layer have shrinkage at the claimed levels at this specific water immersion, it is believed that these films, which function by UV absorption and contain the same ingredients, would meet the claimed values by the claimed tests.  
With regard to claim 16, the photothermic material may comprise the claimed percentage of the polymer “binder resin” film (e.g. [0008, 0091, 0095, 0099]).
With regard to claims 17-18, these known materials are taught at the known quantities [0074].
With regard to claim 19, these known materials are taught [0079] in a variety of commercially available formulations [0080, 0152], and while the prior art does not expressly disclose whether the layer comprises a transparent “lacquer”, the layer may be optically transparent (e.g. [0088, 0108]), and it would at least have been obvious for one of ordinary skill in the art to try a “lacquer” from the limited number of optically transparent conventional mediums for coating such a substrate.
With regard to claims 21-23, the teachings of Grah have been detailed above, and while this reference does not discuss whether the sleeve is pre-formed/sealed around a mandrel/sealed around a product, each of these conventional species would have been obvious for one of ordinary skill in the art to try, as they represent the limited number of possibilities for sheathing.
With regard to claim 24, while the prior art does not discuss sleeve seams, it would have been prima facie obvious to omit photothermic shrink initiator at a seam, as local shrinking could cause a seam adhesive to fail in a well-known fashion.
With regard to claim 25, the prior art discusses bottle neckband/cap seals [0150].
With regard to claim 26, the teachings of the prior art have been detailed above, and while it does not discuss whether the shrunk neckband seals conform to the claimed dimensions, this is believed to be understood or failing that, obvious to arrive at during the course of routine experimentation with different products.

Examiner also notes US 4,325,762 as relevant to the pending claims.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed January 7, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  If Applicant believes an interview would expedite prosecution, they are invited to contact the Examiner prior to the submission of a response.
With regard to Applicants’ assertion that Grah somehow fails to teach the use of a photothermic “ink” or “lacquer”, this is erroneous; such is also taught by the prior art, as noted above.  Grah teaches that its photothermic layer may comprise a photothermic filler incorporated in a polymer, ink, or varnish, and may be printed via ink-jet or various other known printing techniques [0098-0099], thus meeting the claim.
As noted previously, it would have been obvious for one of ordinary skill in the art to arrive at the proper UV lamp parameters via routine experimentation with a given type/mass of shrink film, and exposing the film to an amount of appropriately tailored radiation energy which will be effective to activate the photothermic shrink characteristics of the film to a desired degree.  This is the conventionally understood goal of using UV light to shrink shrinkable films, as noted by Applicants in their 
With regard to UV absorption of the film, as noted previously, while the prior art does not discuss whether its inventions have been tested by the particularly claimed ISO transmittance test, the prior art nevertheless teaches the same shrink-film materials and so they would be expected to have the same or similar properties.  Applicants argue against nanotube/fullerene photothermic additives not relied upon; Grah in fact teaches white titanium dioxide photothermic material inks [0074, 0098] as in Applicant’s invention.  As noted, it is believed that films which specifically function by their UV absorption and also contain the same ingredients as Applicants’ invention would thus meet the claimed UV absorption values by the claimed tests.  If not already inherent, it would at least have been obvious for one of ordinary skill in the art to arrive at the claimed values through the course of routine experimentation with film compositions which provide the desired label shrink.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745